757 N.W.2d 460 (2008)
WIXOM MEADOWS INVESTMENTS LIMITED PARTNERSHIP and Wixom Meadows, L.C.C., Plaintiffs-Appellees,
v.
FULTON PINES DEVELOPMENT COMPANY and William Genna, Defendants-Appellants.
Docket No. 137131. COA No. 283538.
Supreme Court of Michigan.
November 25, 2008.

Order
On order of the Court, the application for leave to appeal the August 1, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.